                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 CHARLES TONEY,                          )
                                         )
                Plaintiff,               )
                                         )
 v.                                      )             No. 1:19-cv-00342-MFL-CHS
                                         )
 HAMILTON COUNTY, TENNESSEE;             )
 SHERIFF JIM HAMMOND, individually )
 And as an Employee or Agent of Hamilton )
 County, TN; BLAKE KILPATRICK,           )
 Individually and as an Employee or      )
 Agent of Hamilton, County, TN;          )
 and JOHN DOES I-X,                      )
                                         )
                Defendants.              )

                                 MEMORANDUM AND ORDER

        Before the Court is Defendant Blake Kilpatrick's Motion to Stay Proceedings [Doc. 47]

 and Defendant Blake Kilpatrick’s Motion for a Discovery Status Conference with Magistrate

 Judge Steger [Doc. 51].

        Defendant Kilpatrick is currently under federal investigation for events giving rise to this

 civil lawsuit. Kilpatrick asks the Court to stay this action and, in particular, to stay discovery

 related to him until the investigation is complete. For the following reasons, this motion will be

 DENIED WITHOUT PREJUDICE; however, the discovery deadline will be extended.

   I.   Background

        Plaintiff commenced this action on December 12, 2019, alleging that Kilpatrick, a deputy

 with the Hamilton County Sheriff's Department, physically beat Plaintiff during an arrest without

 provocation and while Plaintiff was not resisting arrest. [Complaint ¶¶ 17-28]. Plaintiff alleges that

 he suffered broken ribs, a broken nose, a broken finger, and a collapsed lung in the attack. [Id. at

 29]. Plaintiff has brought two claims against Kilpatrick, to wit, a claim under 42 U.S.C. § 1983 for



Case 1:19-cv-00342-MFL-CHS Document 53 Filed 03/29/21 Page 1 of 6 PageID #: 297
 excessive force in violation of the Fourth Amendment, and a second claim for assault and battery

 under Tennessee common law. Plaintiff has also sued Hamilton County under Section 1983

 alleging, inter alia, that Hamilton County has engaged in a pattern and practice of permitting

 deputies to engage in excessive force and discrimination against black citizens. Plaintiff further

 alleges that Hamilton County is liable to him for Kilpatrick's assault and battery under Tenn. Code

 Ann. § 8-8-302.

         Defendant Kilpatrick is under investigation by the Department of Justice. Kilpatrick

 contends that discovery in this case—particularly discovery relating to him—should be stayed

 pending the resolution of the federal criminal investigation. He argues that failure to stay discovery

 relating to him "would undermine Kilpatrick's Fifth Amendment privilege against self-

 incrimination, expand rights of discovery beyond the limits of Fed. R. Crim. P. 16, and expose the

 basis of Kilpatrick's defense to the prosecution in advance of any trial." [Doc. 47, Kilpatrick's

 Motion to Stay at 2]. Defendant Kilpatrick further argues that a delay would not seriously

 jeopardize the public interest or prejudice Plaintiff's action. Id.

  II.    Standard of Review

         "The power to stay proceedings is incidental to the power inherent in every court to control

 the disposition of the causes in its docket with economy of time and effort for itself, for counsel

 and for litigants, and the entry of such an order ordinarily rests with the sound discretion of the

 district court." F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 626–27 (6th Cir. 2014) (quoting

 Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir.

 1977)). Accordingly, district courts have "broad discretion in determining whether to stay a civil

 action while a criminal action is pending or impending." Id. at 627 (quoting Chao v. Fleming, 498

 F. Supp. 2d 1034, 1037 (W.D. Mich. 2007)). Nevertheless, "[a] stay of civil proceedings due to a

 pending criminal investigation is an extraordinary remedy," and "nothing in the Constitution


                                     2
Case 1:19-cv-00342-MFL-CHS Document 53 Filed 03/29/21 Page 2 of 6 PageID #: 298
 requires a civil action to be stayed in the face of a pending or impending criminal indictment." Id.

 (citations and internal quotation marks omitted). District courts considering a stay of civil

 proceedings look at the following factors: (1) "the extent to which the issues in the criminal case

 overlap with those presented in the civil case"; (2) "the status of the case, including whether the

 defendants have been indicted"; (3) "the private interests of the plaintiffs in proceeding

 expeditiously weighed against the prejudice to plaintiffs caused by the delay"; (4) "the private

 interests of and burden on the defendants"; (5) "the interests of the courts"; and (6) "the public

 interest." Id. The balance of these factors is the most important consideration; however, courts also

 consider "the extent to which the defendant's fifth amendment rights are implicated" and "whether

 granting the stay will further the interest in economical use of judicial time and resources." Id. at

 627–28 (citations omitted). The party seeking the stay bears the burden of showing "pressing need

 for delay" and "neither the other party nor the public will suffer harm from entry of the order." Id.

 III.   Analysis

        Based on the Court's analysis of the factors and other considerations, described below,

 Kilpatrick has not met his burdens of showing "pressing need for delay." See id.

        A.      Overlap of the Issues

        Other district courts have acknowledged that the first factor—the extent to which the civil

 and criminal issues overlap—is the most important factor, because the degree of overlap tends to

 correlate with the danger of self-incrimination. Chao, 498 F. Supp. 2d at 1039 (quoting Metzler

 v. Bennett, No. 97-CV-148 (RSP/GJD), 1998 WL 187454, at *6 (N.D.N.Y. Apr. 15, 1998)); see

 also Sec. & Exch. Comm'n v. Dresser Indus., 628 F.2d 1368, 1375 (D.C. Cir. 1980) ("[T]he

 strongest case for deferring civil proceedings until after completion of criminal proceedings is

 where a party under indictment for a serious offense is required to defend a civil or

 administrative action involving the same matter.").

                                     3
Case 1:19-cv-00342-MFL-CHS Document 53 Filed 03/29/21 Page 3 of 6 PageID #: 299
        Here, the overlap of the issues involving Defendant Kilpatrick is significant. The events

 giving rise to this action and the events which are the subject of the federal investigation are the

 same. However, Plaintiff's allegations concerning Defendant Hamilton County's decisions and

 failure to supervise its employees are not completely related to the criminal charges against

 Kilpatrick. More specifically, Plaintiff refers to incidents involving deputies other than Kilpatrick

 as evidence of a pattern or practice by Hamilton County to allow its deputies to use excessive force

 and to discriminate against black citizens. Discovery related to this alleged pattern and practice

 would not overlap with the current federal criminal investigation of Kilpatrick. The factual overlap

 between the federal investigation and Plaintiff's claims against Kilpatrick does weigh in favor of a

 stay; however, the lack of overlap regarding Plaintiff's claims against Hamilton County weighs

 against a stay.

        B.         Status of the Case

        "[T]he case for a stay is strongest where the defendant has already been indicted[.]"

 Chao, 498 F. Supp. 2d at 1037. This is so for two reasons:

        first, the likelihood that a defendant may make incriminating statements is greatest
        after an indictment has issued, and second, the prejudice to plaintiffs in the civil
        case is reduced since the criminal case will likely be quickly resolved due to Speedy
        Trial Act considerations.

 F.T.C., 767 F.3d at 628 (citations omitted). Conversely, "courts generally do not stay proceedings

 in the absence of an indictment." Id. In this case, Kilpatrick has not been indicted. This factor

 weighs against granting a stay.

        C.         Private Interests of Plaintiff

        The third factor "involves balancing a plaintiff's interest in proceeding expeditiously

 against the prejudice that a delay would cause." In re Flint Water Cases, No. 5:16-cv-10444, 2019

 WL 5802706, at *3 (E.D. Mich. Nov. 7, 2019). Delay is particularly harmful to a plaintiff when


                                     4
Case 1:19-cv-00342-MFL-CHS Document 53 Filed 03/29/21 Page 4 of 6 PageID #: 300
 the risk of spoliation of evidence, failed memories, or witness unavailability is high. See id.; cf.

 Coats v. Grand Blanc Cmty. Schs., No. 18-CV-12162, 2018 WL 6321916, at *2 (E.D. Mich. Dec.

 3, 2018) (finding no prejudice to other parties where the stay requested would lift months before

 the close of discovery). Plaintiff has an interest in having his claims resolved expeditiously, and

 he would be prejudiced by the long delay that would likely result from granting a stay of

 proceedings. This factor weighs against a stay of this action.

        D.      Private Interests of Defendant

        The fourth factor concerns the defendant's private interests and the burden on the defendant

 of simultaneously defending civil and criminal cases. See F.T.C., 767 F.3d at 627. As previously

 discussed, Kilpatrick has not even been indicted yet—assuming for purposes of argument that he

 will be indicted. See id. at 629 (observing that Fifth Amendment concerns are "not very

 compelling" when there is no indictment). Further, this Order does not prohibit Kilpatrick from

 invoking his Fifth Amendment rights where appropriate in this case. Should Kilpatrick be indicted

 for the events giving rise to this civil action, Defendant Kilpatrick may renew his motion to stay

 for consideration of the Court. This factor leans neither for nor against a stay of this case.

        E.      Interests of the Court

        The Court has an interest in efficiently managing its docket and resolving the cases before

 it. See Chao, 498 F. Supp. 2d at 1040. It is the Court's understanding that there are multiple

 witnesses in this case, and extensive discovery of these witnesses can be conducted without

 jeopardizing Kilpatrick's Fifth Amendment right to remain silent. The Court can see no reason not

 to proceed with this discovery while memories are fresh and documentary evidence, if any, can be

 found. This factor weighs against a stay of this action.




                                     5
Case 1:19-cv-00342-MFL-CHS Document 53 Filed 03/29/21 Page 5 of 6 PageID #: 301
         F.     Public Interest

         The public interest in resolving Plaintiff's claims is also significant. While the public's

 interest is relatively low in many civil cases, the allegations in the complaint relate to conduct by

 Kilpatrick and the County that could be harmful, not only to Plaintiff individually, but also to the

 entire community. The public has an interest in the expeditious resolution of claims concerning

 the government's abuse of power and violation of core rights. If the Court were to stay this case,

 the public interest could potentially be harmed. Thus, this factor weighs against staying the case.

  IV.    Conclusion

         Taken together, the balance of interests weighs against granting the motion to stay the case

 in its entirety or to stay discovery against Kilpatrick only. Accordingly, it is hereby ORDERED

 that:

         1. Defendant Kilpatrick's Motion to Stay [Doc. 47] is DENIED without prejudice to
            refiling. The parties are expected to conduct discovery by the amended discovery
            deadline set forth below, provided that Defendant Kilpatrick shall not be deposed prior
            to June 21, 2021 (except by his consent), and further provided that Defendant shall not
            be precluded from filing another motion to stay discovery if then-existing
            circumstances may merit such a stay.

         2. The Amended Case Management Requirements and Scheduling Order [Doc. 44] is
            AMENDED to provide that the Fact Discovery Cutoff shall be extended from April
            23, 2021 to July 30, 2021. All other scheduling deadlines and instructions contained in
            the Amended Case Management Requirements and Scheduling Order [Doc. 44] shall
            remain in full force and effect.

         3. The motion for a status conference regarding discovery [Doc. 51] is DENIED as moot.


 SO ORDERED.


                                               /s/ Christopher H. Steger
                                               UNITED STATES MAGISTRATE JUDGE




                                     6
Case 1:19-cv-00342-MFL-CHS Document 53 Filed 03/29/21 Page 6 of 6 PageID #: 302
